September 1, 2009 Securities and Exchange Commission Division of Corporation Finance treet, Mail Stop 4631 Washington, D.C. 20549 Attention: Terence O’Brien Accounting Branch Chief RE: Ceradyne, Inc. Form 10-K for the Fiscal Year Ended December 31, 2008 Filed February 24, 2009 Proxy Statement Filed April 23, 2009 File No. 000-13059 Dear Mr. O’Brien: Ceradyne, Inc. (“Company”) respectfully submits the following information in response to the comments received from the staff (“Staff”) of the Securities and Exchange Commission (“Commission”) in its letter to Ceradyne, Inc. dated August 6, 2009. Presented below are the Company’s responses to the Staff’s comments. We have reproduced each of the Staff’s comments below, followed by the response from management of the Company. Form 10-K for the Fiscal Year Ended December 31, 2008 Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 40 General 1. We note that automotive/diesel products accounted for 5.8% of your total sales to external customers for the year ended December 31, 2008 and 2.6% for the quarter ended June 30, 2009. In future filings please expand your MD&A to discuss whether recent events in the automotive industry had or will have a negative impact on your results of operations or liquidity. For example, please discuss expected or known declines in automotive/diesel products in future periods, liquidity problems or your customers and the impact to your liquidity, whether you have modified payment terms of any customers, etc. Refer to Sections 501.03 and .04 of the Financial Codification for guidance. Response: Our use of the caption “automotive/diesel” to describe one of the broad markets that we serve might cause a reader to infer that we are a parts supplier to manufacturers of consumer automobiles, whereas that is not really the case. As described in Item 1 of our 10-K at page 16 1 Mr. Terence O'Brien Securities and Exchange Commission September 1, 2009 and in the Operating Segment table in Item 7 of our 10-K at page 41, the products we sell to the automotive/diesel market include primarily ceramic cam rollers manufactured by our Advanced Ceramic Operations (“ACO”) division, which we sell to manufacturers of heavy duty diesel truck engines, and wear-resistant functional and frictional coatings, which are manufactured by our ESK Ceramics subsidiary and sold to various original equipment manufacturers in the automotive industry. These coatings are used primarily in engines in lieu of locknut washers. The recent events in the automotive industry have not had a material impact on our results of operations or liquidity. We have not experienced any modifications to payment terms due to issues involving customer liquidity. Sales to the automotive/diesel market represented 5.8% of sales for the year ended December 31, 2008 and 5.9% [not 2.6% as stated in Staff comment number 1] of sales for the quarter ended June 30, 2009. We note that we disclosed in our 10-K report that we expected sales of ceramic cam rollers to decline in 2009 because one of our customers designed its new diesel truck engine to use steel cam rollers rather than our ceramic cam rollers (see the paragraph captioned “Diesel Engine Components” at page 16 and the risk factor at page 28 captioned “We have recently added significant manufacturing capacity. If demand for our products declines, we may have inefficient or under-utilized capacity, and our gross margins, profit and cash flow may suffer.”). We will continue to include disclosures in future filings, as appropriate, regarding whether events in the automotive or diesel industries had or will have a negative impact on our results of operations or liquidity. 2. In future filings, please disclose the maturity dates, auction reset provisions, interest rate provisions, nature of collateral (including indication of credit quality), severity and duration of any impairment, whether underlying cash flows on the securities are being received and number and dollar value of failed auctions. Furthermore, we note you recorded other-than-temporary impairments for the year ended December 31, 2008 and quarter ended June 30, 2009. Please tell us whether it is probable that you will collect all contractual cash flows and how you determined that your remaining balance is recoverable. In this regard you might consider terms of certain guarantees, quality of underlying collateral (if any) external ratings and other relevant market information. Refer to FSP FAS 115-1 and SAB Topic 5M for guidance. Response to first part of comment: In future filings, we will make the disclosures suggested by the Staff as indicated above. The following is a sample disclosure we will use to disclose the maturity dates, auction reset provisions, interest rate provisions, nature of collateral, severity and duration of impairment and whether underlying cash flows on the securities are being received: The Company’s investments in auction rate securities represent interests in insurance securitizations collateralized by pools of residential and commercial mortgages, asset backed securities and other structured credits relating to the credit risk of various bond guarantors that mature at various dates from June 2021 through July 2052.
